Citation Nr: 0710176	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-21 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for back strain with 
radiculopathy.

2.	Entitlement to service connection for numbness of the 
fingers of both hands.

3.	Entitlement to service connection for a sleep disorder.

4.	Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from July 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to service 
connection for bilateral hearing loss, tinnitus, back strain 
with radiculopathy, numbness of the fingers of both hands, a 
sleep disorder, and headaches. The veteran perfected a timely 
appeal of these determinations to the Board.  

In April 2005, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable effective 
December 12, 2003, and tinnitus, evaluated as 10 percent 
disabling effective December 12, 2003.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
has been diagnosed with current disabilities marked by back 
strain with radiculopathy, numbness of the fingers of both 
hands, a sleep disorder, or headaches.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for disabilities marked by back strain with 
radiculopathy, numbness of the fingers of both hands, a sleep 
disorder, and headaches are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records and statements submitted by the veteran in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the Board notes that the veteran's claims file does not 
contain any medical records or other indication that the 
veteran has been diagnosed with current disabilities marked 
by back strain with radiculopathy, numbness of the fingers of 
both hands, a sleep disorder, or headaches.  And without a 
current diagnosis, a claim for entitlement to service 
connection for any such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also notes that the veteran has not been afforded a 
VA examination in order to address whether the veteran has 
any of the conditions mentioned above and, if so, whether 
such disability is related to his service.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains no diagnosis of any current 
disabilities marked by back strain with radiculopathy, 
numbness of the fingers of both hands, a sleep disorder, or 
headaches.  There is also no medical evidence indicating that 
any such conditions are related to the veteran's active duty 
service.  38 C.F.R. § 3.159(c)(4) (2002); see also Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board therefore concludes that a VA 
examination of the veteran is not necessary in this case.

The Board notes that the veteran may feel that he has 
disabilities due to his service, to include back strain with 
radiculopathy, numbness of the fingers of both hands, a sleep 
disorder, and headaches.  A lay person, however, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The medical evidence is against a finding that the veteran 
has back strain with radiculopathy, numbness of the fingers 
of both hands, a sleep disorder, and headaches that are due 
to his service.  Accordingly, entitlement to service 
connection for such disabilities must be denied.  




ORDER

Entitlement to service connection for back strain with 
radiculopathy is denied.

Entitlement to service connection for numbness of the fingers 
of both hands is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for headaches is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


